Citation Nr: 1307202	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-30 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left foot disability including as secondary to service-connected residuals of compound fracture of the left femur.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for low back disability including as secondary to service-connected residuals of compound fracture of the left femur, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hip disability including as secondary to service-connected residuals of compound fracture of the left femur, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, where it had been brokered by the RO in Roanoke, Virginia, as well as a September 2009 rating decision by the Roanoke RO.  Jurisdiction is with the Roanoke RO.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The issues of service connection for left foot, hip and low back disabilities are addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed September 2003 rating decision, the Veteran's claims of entitlement to service connection for low back and hip disabilities were denied. 

2.  The evidence associated with the claims file subsequent to the September 2003 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claims for service connection for low back and hip disabilities, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for low back and hip disabilities.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for low back and hip disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

II.  Analysis

Entitlement to service connection for low back and hip disabilities was denied in an unappealed rating decision dated in September 2003 based on the absence of any medical evidence of current disability.  The RO cited a March 2003 VA report of evaluation of the back reflecting only complaints of low back pain.  It also referenced a July 2002 treatment reflecting complaints of pain in the left hip 'several months ago' which were noted to be gone at the time of evaluation.  

The evidence received since the September 2003 rating decision includes private treatment records and the report of examinations showing that the Veteran now has current disability.  Specifically, treating orthopedist J.L.S., M.D., writes in March 2009 that the Veteran has arthritis of the hip.  An accompanying treatment record from Dr. S. dated in March 2009 reflects diagnoses of low back pain, left lumbar sciatica, degenerative L4-5 spondylolisthesis, spinal stenosis, L3 through sacrum.  This evidence establishes current disability, an element of service connection that was lacking at the time of the September 2003 rating decision as to each of these claims.  It raises a reasonable possibility of substantiating the claim.  Therefore, it is new and material and reopening of the claims is in order.




	(CONTINUED ON NEXT PAGE)
ORDER


The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for low back is granted.

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for a hip disability is granted.


REMAND

The Board finds that additional development is required before the Veteran's claims for service connection for low back, hip and left foot disabilities are decided.  The Veteran has claimed that current low back, hip and left foot disabilities are all secondary to a compound fracture of the left femur that occurred in service.  Service treatment records (STRs) show that in 1963 the Veteran was hit by a motor vehicle while crossing the street on foot in service.  He suffered a puncture wound and compound fracture of the mid left femur requiring rod insertion which was later removed.  STRs do not show low back or hip disability.  Service connection was awarded for compound fracture of the left femur in 1965.

The Veteran asserts that he has developed low back, hip and left foot disabilities as a result of his service-connected residuals of compound fracture of the left femur fracture.  Records from orthopedist J.R.W., Jr., M.D., include an December 1989 consultation report noting no arthritis in the left hip and no disc disease or changes in the back but indicating inflammation of the sciatic nerve, probably secondary to scarring and callus formed from the left hip fracture.  

X-rays of the hips reported during an August 2005 VA examination showed arthritis of both hips.  Private X-rays dated in January 2008 reveal degenerative changes of the lumbar spine.  

A March 2009 statement from orthopedist Dr. S., includes findings of severe arthritis of the left knee and hip, which he notes are apparently service-related.  Dr. S. also notes that the Veteran has severe lumbar stenosis.  The aforementioned treatment record from Dr. S. dated in March 2009 reflects diagnoses of low back pain, left lumbar sciatica, degenerative L4-5 spondylolisthesis, spinal stenosis, L3 through sacrum.  

A treatment report dated in March 2010 from D.S.W., M.D., reflects findings related to the left foot and ankle.  The Veteran's history as to open fracture requiring rodding in 1963 was noted.  Dr. W. noted that X-rays of the left foot showed mild arthritic features.  The impression was posttraumatic arthrosis involving the left ankle and foot probably as a consequence of the proximal injury of the femur and altered weight bearing and altered gait.  Parenthetically, the Board notes that service connection has been established for the left ankle as secondary to the left femur fracture.

The Veteran underwent VA examination in June 2012 by a physician's assistant.  The examiner opined that it was not as likely as not that the Veteran's low back condition was due to the service-connected femur fracture.  She reasoned that there was no support for the conclusion that the current low back disability was due to service-connected femur fracture.  

The Veteran underwent VA examination in October 2012 by a nurse practitioner.  The examiner opined that it was not as likely as not that the Veteran's left foot condition was due to the service-connected femur fracture.  He reasoned that there was no support for the conclusion that the current disability found on examination, plantar fasciitis, was due to service-connected femur fracture.  No images, X-rays or otherwise, were undertaken.  

As to the left foot disability, the Board finds that an examination is warranted to determine whether there is current left foot disability secondary to residuals of left femur fracture.  The examination should include appropriate diagnostic tests, including, for instance, X-rays of the left foot or whatever imaging is deemed appropriate.  Moreover, in February 2013, the Veteran contacted the Board and indicated that he had seen his VA doctor for treatment of his foot in February 2013.  He noted that the doctor prescribed new orthotics and boots, as his previous insoles had caused pain to transfer from the bottom of his feet to the outside ball of the foot, the ankle and the knee.  These records should be obtained and considered.  

As to the low back, the Board finds that an examination is warranted in order for the totality of the evidence to be addressed.  Specifically, while the June 2012 VA examiner found no evidence to support the assertion that any current disability was due to service, it appears that she failed to address potentially relevant evidence, to include the 1989 finding by orthopedist J.R.W., Jr., M.D.  

As to the hip disability, the RO has reasoned that the current rating under Diagnostic Code 5255 contemplates all of the manifestations of the residuals of left femur fracture.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5255.  The Board notes that impairment of the femur rated at 20 percent, the current rating, contemplates malunion of the femur with moderate knee or hip disability.  However, the Board finds that an examination should be conducted in order to ascertain whether there is current hip disability that is not contemplated by the current rating that is due to the service-connected residuals of left femur fracture.  

Additionally, as it appears that the Veteran is undergoing treatment for these claimed disabilities, updated treatment records should be associated with the claims folder.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records, to specifically include current treatment records and records pertaining to the Veteran's low back, hip, and left foot disabilities.  Attention is invited to the Veteran's February 2013 statement regarding treatment.

2.  Then, arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's low back, hip, and left foot disabilities.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and the examination results, the examiner should provide opinions as to the following: 

a.  whether it is at least as likely as not (50 percent or better probability) that the Veteran's low back, hip, and left foot disabilities are etiologically related to the Veteran's service or service-connected residuals of left femur fracture.  

b.  whether it is at least as likely as not (50 percent or better probability) that the Veteran's low back, hip, and left foot disabilities are aggravated by the service-connected residuals of left femur fracture.  

For the purposes of the opinion, the examiner should assume that the Veteran is a credible historian. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The underlying reasons for each opinion expressed must also be provided.  

3.  Then, readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


